Citation Nr: 1734821	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for service-connected bilateral hearing loss, to include an initial rating in excess of 10 percent, a rating in excess of 20 percent from July 2, 2014, to September 8, 2016, and a rating in excess of 40 percent thereafter.

2. Entitlement to an increased rating for service-connected residuals of fracture to right mandible with right temporomandibular joint (TMJ) dysfunction, to include an initial, compensable rating prior to December 29, 2009, and a rating in excess of 20 percent thereafter.

3. Entitlement to an initial rating in excess of 20 percent for service-connected neck disability prior to September 6, 2016, and a rating in excess of 30 percent thereafter.

4. Entitlement to an initial, compensable rating prior to September 6, 2016, for service-connected radiculopathy, left upper extremity associated with cervical spine degenerative joint and disc disease with spinal stenosis and subluxation, and a rating in excess of 30 percent thereafter. 

5. Entitlement to an initial, compensable rating prior to September 6, 2016, for service-connected radiculopathy, right upper extremity associated with cervical spine degenerative joint and disc disease with spinal stenosis and subluxation, and a rating in excess of 40 percent thereafter. 

6. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 24, 2013.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007, February 2013, and March 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the May 2007 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and residuals of fracture to right mandible with right TMJ dysfunction and assigned initial 30, 10 and noncompensable (zero percent) ratings to each disability, respectively. In that decision, the RO also denied service connection for a neck disability and residual face burns.

The Veteran perfected an appeal as to the initial ratings assigned to his PTSD, hearing loss, and residual jaw disabilities, as well as the denial of service connection for the neck disability and residual face burns. See February 2008 Notice of Disagreement and February 2009 Form 9.

In the February 2013 rating decision on appeal, the RO granted service connection for a neck disability and assigned an initial 20 percent rating, after which the Veteran perfected an appeal as to the initial rating assigned to that disability. See April 2013 NOD and September 2015 VA Form 9.

In interim and subsequent rating decisions, the RO increased the Veteran's disability ratings for his PTSD/depression and residual jaw disabilities. See rating decisions dated January 2009 and February 2013. The RO also increased his disability rating for bilateral hearing loss in a September 2013 rating decision.

The Veteran was notified of the increased ratings but he did not withdraw his appeal. Accordingly, the increased rating claims continue and the Board will evaluate whether higher ratings are warranted prior to and after the date of increase for each disability. See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the hearing is associated with the claims file.

In October 2015, the RO awarded entitlement to TDIU, effective June 24, 2013. However, during the January 2016 Board hearing, the Veteran raised the issue of entitlement to TDIU due to his service-connected disabilities prior to June 24, 2013. Accordingly, the Board will resume jurisdiction over this issue, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a June 2016 Board decision, the Board granted an increased rating for PTSD and this issue is no longer on appeal. 

In March 2017, the RO granted service connection for radiculopathy of the left upper extremity with an evaluation of 30 percent, as well as service connection for radiculopathy of the right upper extremity with an evaluation of 40 percent. The Veteran did not file any document with VA expressing disagreement with the March 2017 decision; however, the radiculopathy is a manifestation of the Veteran's service-connected neck disability. When the Veteran disagreed with the level of compensation awarded for the neck disability, he did not limit his appeal to one manifestation, but rather was seeking the highest rating or ratings available for disability due to his service-connected neck disability. See AB v. Brown, 6 Vet. App. 35 (1993). Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2016). The Board is therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the neck disability. For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his neck disability, his appeal encompassed ratings for all manifestations of the condition. The award of the separate rating for radiculopathy in the March 2017 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating action on appeal. Thus, the issues before the Board include the initial ratings for radiculopathy.

The issue entitlement to an increased rating for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the appeal period prior to July 2, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2. For the appeal period of July 2, 2015, to September 8, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.

3. For the appeal period as of September 8, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear.

4. Prior to December 29, 2009, the Veteran's TMJ dysfunction was manifested by inter-incisal range of motion of 60 millimeters (mm), audible clicking noises, pain, and mild functional impairment.

5. Beginning December 29, 2009, the Veteran's TMJ dysfunction was manifested by pain and inter-incisal limitation of motion between 21 and 30mm.

6. Prior to May 6, 2013, radiculopathy of the left upper extremity manifested as complaints of neck pain radiating to the left shoulder.

7. Prior to May 6, 2013, radiculopathy of the right upper extremity manifested as complaints of neck pain radiating to the right shoulder.

8. For the period beginning May 6, 2013, through September 6, 2016, the Veteran's radiculopathy of the left upper extremity has involved the middle radicular group and has been mild, but not moderate.

9. As of May 6, 2013, the Veteran's radiculopathy of the right upper extremity has involved the middle radicular group and has been moderate, but not severe.

10. As of September 6, 2016, the Veteran's radiculopathy of the left upper extremity has involved the middle radicular group and has been moderate, but not severe.

11. The Veteran has been awarded service connection for prostate cancer, rated as 100 percent disabling as of May 30, 2014; PTSD, rated as 70 percent disabling as of March 30, 2006; radiculopathy, right upper extremity, rated as 40 percent disabling  as of September 6, 2016; bilateral hearing loss, rated as 10 percent disabling prior to July 2, 2014, 20 percent disabling from July 2, 2014, to September 8, 2016  and 40 percent thereafter; cervical spine degenerative joint and disc disease with spinal stenosis and subluxation, rated as 20 percent disabling prior to September 6, 2016, and 30 percent disabling thereafter; radiculopathy, left upper extremity, rated as 30 percent disabling as of September 6, 2016; residual fracture of right mandible with right TMJ dysfunction, rated as 20 percent disabling as of December 29, 2009; tinnitus, rated as 10 percent disabling as of March 30, 2006; and residual scar from incision and drainage of perianal abscess of left buttock, rated as noncompensable as of March 30, 2006. 

12. The Veteran's combined disability rating is 80 percent prior to December 29, 2009; 90 percent from December 29, 2009, to prior to May 30, 2014; and 100 percent from May 30, 2014. 

13. Resolving all reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of February 1, 2013.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to July 2, 2014, a rating in excess of 20 percent from July 2, 2014, to September 8, 2016, and in excess of 40 percent thereafter for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. Prior to December 29, 2009, a compensable rating of 10 percent for service-connected TMJ dysfunction is warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).  

3. The criteria for a rating of 20 percent for TMJ dysfunction beginning December 29, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).

4. The criteria for a rating in excess of 20 percent for TMJ dysfunction from December 29, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).

5. The criteria for an initial 20 percent rating for left upper extremity radiculopathy associated with the service-connected cervical spine degenerative joint and disc disease with spinal stenosis and subluxation prior to September 6, 2016, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note (1), 4.124a, Diagnostic Code 8511 (2016).

6. The criteria for an initial 20 percent rating for right upper extremity radiculopathy associated with the service-connected cervical spine degenerative joint and disc disease with spinal stenosis and subluxation prior to May 6, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note (1), 4.124a, Diagnostic Code 8511 (2016).

7. The criteria for a rating of 30 percent, but no greater, for left upper extremity radiculopathy since September 6, 2016, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8511 (2016).

8. The criteria for a rating of 40 percent but no greater for right upper extremity radiculopathy since May 6, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8511 (2016).

9. An effective date of February 1, 2013, is warranted for the award of entitlement to a TDIU on a schedular basis. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by May 2006 and January 2014 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has complied with its duty to assist, to include substantial compliance with the prior remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran and his friends. There is no indication of relevant, outstanding records that would support the Veteran's claims. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Increased Ratings

A. Applicable Laws and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).

B. Hearing Loss

Service connection was established for bilateral hearing loss, and was evaluated as 10 percent disabling from March 30, 2006, to July 2, 2014, 20 percent disabling from July 2, 2014, to September 8, 2016, and as 40 percent disabling thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. The Veteran maintains that such disability is more severe than as reflected by the currently assigned ratings.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met for any time prior to July 2, 2014. Overall, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear. Additionally, for the time period of July 2, 2014, to September 8, 2016, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear. Additionally, for the time period since September 8, 2016, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear.

The Veteran underwent a VA audiological examination in August 2006. The Veteran reported that he had decreased hearing, especially with women's voices or when background noise was present. The Veteran's pure tone thresholds for the right ear were 30, 30, 45, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz; the average was 41 decibels. Pure tone thresholds for the left ear were 20, 30, 30, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 31 decibels. Speech discrimination scores, using the Maryland CNC word list, were 64 percent for the right ear and 68 percent for the left ear. The examiner diagnosed bilateral mild to severe sensorineural hearing loss.

The record contains an October 2009 VA hearing evaluation. The Veteran reported difficulty with speech understanding at work and in background noise. The test showed mild to severe sensorineural hearing loss at 1000-8000 Hz, bilaterally. The report shows speech discrimination of 72 percent for the right ear and 68 percent for the left ear. However, it is unclear whether the test was conducted in accordance with applicable standards. Hearing aids were ordered. In light of the questionable reliability of the examination, the Board finds the October 2009 test results less probative.  

The Veteran underwent another VA audiological examination in June 2010. The Veteran's pure tone thresholds for the right ear were 35, 40, 65, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz; the average was 36 decibels. Pure tone thresholds for the left ear were 35, 35, 55, and 20 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 53 decibels. Speech discrimination scores, using the Maryland CNC word list, were 68 percent for the right ear and not reported for the left ear. The examiner diagnosed bilateral normal to moderately severe sensorineural hearing loss.

The most probative audiometric testing obtained during the August 2006 examination, equates to Level IV hearing in the right ear and Level IV hearing in the left ear. Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear results in a 10 percent disability rating. See 38 C.F.R. § 4.85.  

The Veteran underwent a VA examination again in July 2014. The Veteran's pure tone thresholds for the right ear were 35, 40, 45, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz; the average was 43 decibels. Pure tone thresholds for the left ear were 35, 50, 50, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 53 decibels. Speech discrimination scores, using the Maryland CNC word list, were 56 percent for the right ear and 68 percent for the left ear. The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work, by not being able to hear the television and constantly asking people to repeat themselves.

These results equate to Level VI hearing in the right ear and Level V hearing in the left ear. Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in the right ear and Level V hearing in the left ear results in a 20 percent disability rating. See 38 C.F.R. § 4.85.

In the January 2016 hearing, the Veteran indicated his hearing had worsened since the last examination. Accordingly, the Board remanded for a new examination to address the current severity of the Veteran's bilateral hearing loss.

In accordance with the Board remand, the Veteran underwent examination again in September 2016. The Veteran's pure tone thresholds for the right ear were 45, 50, 60, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz; the average was 54 decibels. Pure tone thresholds for the left ear were 45, 60, 70, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 64 decibels.  Speech discrimination scores, using the Maryland CNC word list, were 44 percent for the right ear and 56 percent for the left ear. The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work, through missed communication that has caused problems at work and socially. Any kind of noise resulted in not dealing with people and aggravation.

These results equate to Level VIII hearing in the right ear and Level VII hearing in the left ear. Applying the percentage ratings for hearing impairment found in Table VII, Level VIII hearing in the right ear and Level VII hearing in the left ear results in a 40 percent disability rating. See 38 C.F.R. § 4.85.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and understanding speech, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty hearing and understanding speech. Even after considering such contentions, the Board finds that the criteria are not met for a rating in excess of 10 percent prior to July 2, 2014, a rating in excess of 20 percent from July 2, 2014, to September 8, 2016, or a rating in excess of 40 percent thereafter. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that additional staged ratings for such disability are not warranted.

C. TMJ Dysfunction

The Veteran filed a claim for service connection for TMJ dysfunction in April 2006 and, by rating decision dated in May 2007, the RO granted service connection for TMJ dysfunction, assigning a noncompensable disability rating effective March 30, 2006. The Veteran filed a Notice of Disagreement, requesting an increase in February 2008 and, by a statement of the case dated in January 2009, the RO continued a noncompensable disability rating. The Veteran disagreed and perfected his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

TMJ Dysfunction for the period prior to December 29, 2009

For the period prior to September 29, 2009, the Veteran's TMJ dysfunction was rated as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9905. Under Diagnostic Code 9905, a 10 percent rating is warranted where range of lateral excursion is from 0 to 4 mm or where inter-incisal range is from 31 to 40 mm; a 20 percent rating is warranted where inter-incisal range is from 21 to 30 mm; a 30 percent rating is warranted where inter-incisal range is from 11 to 20 mm; and a 40 percent rating is warranted where inter-incisal range is from 0 to 10 mm. Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150. 

The Veteran was afforded a VA examination in August 2006 to determine whether his TMJ dysfunction was related to his active duty service.  At that time, the Veteran reported popping and clicking, as well as occasional pain associated with his TMJ dysfunction. He also reported that a couple times a year it would hurt to the point he could not chew for a couple of days. Upon examination, maximum opening was to 60mm with slight discomfort in the right TMJ area. The examiner noted hearing a clicking sound when the Veteran opened his jaw. The examiner diagnosed very slight dysfunction of the right TMJ.

A March 2004 letter from M.S.S., D.D.S. documented the Veteran's history of open locking of his right TMJ. A right side click in his TMJ with some tenderness was noted, as well as jaw deviation to the left side upon opening.

In an August 2009 statement, the Veteran detailed the functional loss he had suffered due to his TMJ dysfunction. He described the pain he experienced when his jaw popped and how he could no longer eat afterwards or even open his mouth. He refused to eat many foods because they were hard and caused his jaw to pop. He also noted that on many occasions he had left work due to the pain in his jaw after it had popped.

The Board finds that a compensable rating under Diagnostic Code 9905 is not warranted for the period prior to December 29, 2009. There is no evidence of a limited range of motion as outlined in the regulation.  

The Board has also considered the applicability of other diagnostic codes, but has found none.

However, the Board finds that a compensable evaluation is warranted for the Veteran's TMJ dysfunction under 38 C.F.R. § 4.59. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Here, the Veteran reported that his TMJ dysfunction resulted in mild chronic pain on the right and left sides of his face. Furthermore, the VA clinician noted that the Veteran had mild functional loss due to his TMJ dysfunction. Having considered the evidence, the Board finds that a 10 percent evaluation is warranted under Diagnostic Code 9905 for painful motion.  

However, a rating in excess of 10 percent for the Veteran's TMJ dysfunction is not warranted for the period prior to December 29, 2009. There is no evidence of the inter-incisal range being limited to 21 to 30 mm, or the functional equivalent.  

The Board has also considered the Veteran's assertions as to the severity of his symptoms. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by specific medical findings. Thus, a rating in excess of 10 percent is not warranted for the TMJ dysfunction for the appeal period prior to December 29, 2009.  

TMJ Dysfunction for the period beginning December 29, 2009

In a December 2009 VA treatment record, the Veteran was shown to have limited range of motion of the mandible, sometimes self-limited to avoid inducing symptoms, and other times limited due to pain. The clinician noted that he avoided eating anything hard or tough as it would induce pain. Maximum incisal opening was to 27mm, limited by pain. Left lateral excursion was 6mm, limited by pain. Right lateral excursion was 3mm, limited by pain. The clinician diagnosed dislocation of the right TMJ disk with occasional reduction which caused significant pain.

The Veteran was afforded a MLSA examination in June 2014. At that time, the Veteran denied flare-ups. Range of motion testing revealed the following: lateral excursion measured at 0 to 4 mm, and inter-incisal distance measured greater than 40 mm. Repetitive-use testing with three repetitions resulted in functional loss noted as pain on movement on the right side and less movement than normal on both sides. However, there was no additional limitation in range of motion of either TMJ following repetitive use testing. Localized tenderness or pain on palpation and clicking or crepitation were noted on the right side. The functional impact was noted as limitation with eating sticky or hard foods.

The Veteran was afforded a QTC examination in September 2016. The Veteran described flare-ups when his jaw popped and pain would increase for one to three days. It also felt swollen at times. The functional loss due to flare-ups included the inability to open his jaw too wide which limited his ability to eat. Range of motion testing revealed the following: right lateral excursion at 6mm, left lateral excursion to 6mm, and inter-incisal distance to 24mm. Pain was noted on rest, or non-movement, bilaterally. Repetitive-use over time resulted in functional loss due to pain and weakness that limited inter-incisal distance to 22mm and right and left lateral excursion to 4mm. Flare-ups resulted in functional loss due to pain and fatigue that limited inter-incisal distance to 22mm and right excursion to 4mm. The functional impact of his TMJ dysfunction was to his ability to eat. 

After review of all the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's TMJ dysfunction for the period beginning December 29, 2009, is not warranted. The Veteran's limitation in range of motion, as demonstrated on the June 2014 and September 2016 examinations, warrants a rating of 20 percent.  

The Board fully acknowledges that the Veteran's jaw is painful.  However, the Board also acknowledges that, while pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40.

While the Veteran's TMJ dysfunction does result in less movement than normal, pain on movement, and swelling, the Board finds that these symptoms are adequately contemplated in his current 20 percent rating. In other words, the functional loss caused by the Veteran's TMJ dysfunction does not more nearly approximate that contemplated by a 30 percent rating under Diagnostic Code 9905. The range of motion was not limited - either by functional loss due to pain or structural limitation - to the requisite degree for any rating in excess of that current assigned. The issue is not whether pain limits motion, but whether that additional limitation results in a decrease in inter-incisal range sufficient to establish a higher rating. Here, despite pain and swelling, the Veteran was able to attain the range of motion set out above.

In sum, the Board finds that the criteria for a rating in excess of 20 percent have not been met for the Veteran's TMJ dysfunction for the period beginning December 29, 2009.  

D. Radiculopathy of the Bilateral Upper Extremities

As stated above, the Board finds that when the Veteran appealed the initial rating assigned for his neck disability, his appeal encompassed ratings for all manifestations of the condition. The award of the separate rating for radiculopathy in the March 2017 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating action for the neck disability. Thus, the issues before the Board include the initial ratings for radiculopathy.

For neurological disabilities, evaluations are generally assigned based on whether the paralysis of a particular nerve is complete or incomplete; and if incomplete, the severity of the incomplete paralysis. Diagnostic Code 8511 provides the rating criteria for paralysis of the nerves of the middle radicular group, and therefore, radiculopathy which affects those nerves. 38 C.F.R. § 4.124a, Diagnostic Code 8511. Under Diagnostic Code 8511, incomplete paralysis of the minor extremity or non-dominant hand is rated 20 percent when mild, 30 percent when moderate, and 40 percent when severe. A 60 percent rating is warranted for complete paralysis.  Incomplete paralysis of the major extremity or dominant hand is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe. A 70 percent rating is warranted for complete paralysis. Complete paralysis contemplates that adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected. Id. The Veteran's right hand is dominant based on his reports to VA examiners. A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Applying these criteria to the facts of the Veteran's claim, the Board finds that an initial compensable rating is warranted for the period from May 6, 2013, to September 6, 2016, for radiculopathy in his left and right upper extremities.

Again, the Board notes that the Veteran's radiculopathy of the left upper extremity is currently rated as 30 percent beginning September 6, 2016, and right upper extremity is currently rated as 40 percent disabling beginning September 6, 2016. Based on the evidence contained in the record, the Board finds that, with resolution of all reasonable doubt in his favor, the Veteran is entitled to multiple staged ratings throughout the appellate period. 

The Board finds that as of May 27, 2010, the Veteran has reported neck pain that radiated into his left and right shoulders. The May 2010 VA examination showed neck pain that started at the base of his skull and radiated to his upper back and bilateral shoulders. September 2012 VA treatment records showed complaints of chronic neck pain, along with pain in both deltoids and numbness in his right hand. The Board thus finds the description of the Veteran's radicular symptoms to be probative. There have been no objective findings of loss of muscle mass, atrophy, or function indicated. As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree. As only sensory impairment was noted, the Board finds that a rating of 20 percent but no more is warranted for either upper extremity. 

In a May 2013 private neck disability questionnaire, the Veteran was noted to have radiculopathy secondary to his cervical spine impairment. Right upper extremity radiculopathy was shown to be moderate and left upper extremity radiculopathy was shown to be mild. 

In a September 2016 QTC examination, the Veteran reported a tingle to both hands and numb shoulders. On physical examination, he had mild constant pain to his bilateral upper extremities, as well as severe intermittent pain, paresthesias and/or dysesthesias, and numbness to his bilateral upper extremities. The bilateral C5/C6 nerve roots of the upper radicular group, as well as the C7 nerve root of the middle radicular group were involved with the Veteran's radiculopathy. The severity of the radiculopathy was moderate, bilaterally.

As such, the Board finds that a rating of 40 percent but no greater for the Veteran's right upper (dominant) extremity radiculopathy is warranted from May 6, 2013, to September 6, 2016.  With regard to the Veteran's left upper extremity radiculopathy was consistently described as mild or wholly sensory until the September 6, 2016, QTC examination, the Board finds that a rating in excess of 20 percent during this time period is not warranted because the left upper extremity radiculopathy was not shown to be more than mild.

Since the September 6, 2016, QTC examination, the Veteran's left and right upper extremity radiculopathy were consistently described overall as moderate. As such, the Board finds that a rating in excess of 40 percent for right upper extremity radiculopathy is not warranted because it was not shown to be severe, and a rating of 30 percent but no greater for left upper extremity radiculopathy is warranted because it was not shown to be severe.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

Under the effective date provisions for awards of increased disability compensation, unless specifically provided otherwise, the effective date for a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

The law provides an exception to this general rule governing claims for increase.  Specifically, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is factually ascertainable that the increase occurred, so long as the claim for the increased rating was received within a year of the date that the increase occurred. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). If the claim is not received within the year following the increase, then the effective date for increased rating would be the date of claim. See Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98.  

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final. 38 U.S.C.A. § 7105. If new and material evidence was received within the applicable period following an RO decision (i.e. 1 year for a rating decision and 60 days for a statement of the case), then the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

Entitlement to a TDIU is raised when a Veteran undertakes following actions: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).

In addition, it is axiomatic that facts must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation. See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability). Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating, as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the veteran's education, employment history and vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson, 251 F.3d at 1378. 

The Veteran contends that an effective date earlier than June 24, 2013, is warranted. Specifically, his agent argues that an appropriate effective date for the award of a TDIU is February 1, 2013, the date of the earliest evidence of unemployability within one year prior to the June 24, 2013 formal claim for a TDIU. See September 2016 Notice of Disagreement.  

In the October 2015 rating decision, the RO awarded a TDIU, effective June 24, 2013.  

The Veteran has been awarded service connection for prostate cancer, rated as 100 percent disabling as of May 30, 2014; PTSD, rated as 70 percent disabling as of March 30, 2006; radiculopathy, right upper extremity, rated as 40 percent disabling  as of September 6, 2016; bilateral hearing loss, rated as 10 percent disabling prior to July 2, 2014, 20 percent disabling from July 2, 2014, to September 8, 2016,  and 40 percent thereafter; cervical spine degenerative joint and disc disease with spinal stenosis and subluxation, rated as 20 percent disabling prior to September 6, 2016, and 30 percent disabling thereafter; radiculopathy, left upper extremity, rated as 30 percent disabling as of September 6, 2016; residual fracture of right mandible with right TMJ dysfunction, rated as 20 percent disabling as of December 29, 2009; tinnitus, rated as 10 percent disabling as of March 30, 2006; and residual scar from incision and drainage of perianal abscess of left buttock, rated as noncompensable as of March 30, 2006. The Veteran's combined disability rating is 80 percent prior to December 29, 2009; 90 percent from December 29, 2009, to prior to May 30, 2014; and 100 percent from May 30, 2014. 

Initially, the Board finds that a March 6, 2008, claim for an initial increased rating inferred a claim of entitlement to a TDIU, and that the claim remained open and pending when the RO issued the October 2015 rating decision granting a TDIU.  

On March 6, 2008, the Veteran filed claims for an initial increased rating for service-connected PTSD, bilateral hearing loss, and residuals of a jaw fracture. In connection with the initial increased rating claims, the Veteran submitted buddy statements that he could no longer keep his chiropractic practice open due to his service-connected disabilities. The Veteran also submitted statements and testified that he sold his chiropractic practice on February 1, 2013, due to his inability to keep practicing as a result of his service-connected disabilities. Further, in July 2014, the Veteran was afforded a VA audiological examination. The July 2014 VA examiner noted the Veteran was no longer employed after he quit working for himself as a doctor of chiropractic in February 2013. Accordingly, evidence submitted in connection with the March 6, 2008 claim reasonably encompasses a claim for entitlement to a TDIU. See Roberson, 251 F.3d at 1384; Jackson, 587 F.3d at 1109-10; Rice, 22 Vet. App. at 453.

The Veteran received subsequent rating decisions granting initial increased ratings for issues on appeal; however, they were never a full grant of the benefits on appeal. A June 2016 Board decision granted an initial increased rating for the service-connected PTSD. While the Veteran did not appeal this decision, it was clear that the Board had remanded the issue of a TDIU as it was inextricably intertwined with the other increased rating claims that were remanded and continued to be on appeal. 

On these facts, the March 6, 2008, claim remained open and pending with respect to the TDIU claim when the RO entered the October 2015 rating decision granting a TDIU. See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1368; Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The evidence of record indicates that the Veteran was unable to follow substantially gainful employment since February 1, 2013. There is no evidence of record that indicates that the Veteran continued to work after February 1, 2013. Thus, reasonable doubt must be resolved in the Veteran's favor, warranting a grant of an effective date of February 1, 2013, for TDIU. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's representative has stated that the Veteran is seeking an effective date of February 1, 2013, for the award of TDIU. As such, this is a full grant of the benefit on appeal. See AB v Brown, 6 Vet App 35, 39 (1993) (noting a claimant can limit his or her appeal by expressing a clear intent to do so).


ORDER

An increased rating for service-connected bilateral hearing loss, to include an initial rating in excess of 10 percent prior to July 2, 2014, a rating in excess of 20 percent from July 2, 2014, to September 8, 2016, and a rating in excess of 40 percent thereafter is denied.

An initial, compensable rating of 10 percent for service-connected residuals of fracture to right mandible with right TMJ dysfunction prior to December 29, 2009, is granted.

A rating in excess of 20 percent for service-connected residuals of fracture to right mandible with right TMJ dysfunction for the period beginning December 29, 2009, is denied.

An initial, compensable rating of 20 percent for radiculopathy of the left upper extremity associated with the service-connected cervical spine degenerative joint and disc disease with spinal stenosis and subluxation prior to September 6, 2016, is granted.

An initial, compensable rating of 20 percent for radiculopathy of the right upper extremity associated with the service-connected cervical spine degenerative joint and disc disease with spinal stenosis and subluxation prior to May 6, 2013, is granted.

An initial rating in excess of 30 percent for radiculopathy of the left upper extremity associated with the service-connected cervical spine degenerative joint and disc disease with spinal stenosis and subluxation from September 6, 2016, is denied.

An initial rating of 40 percent for radiculopathy of the right upper extremity associated with the service-connected cervical spine degenerative joint and disc disease with spinal stenosis and subluxation since May 6, 2013, is granted.

An effective date of February 1, 2013, for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a neck disability so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2016, the Board remanded the Veteran's claim for an increased rating for a neck disability for a VA examination to address his daily headaches and neurologic symptoms of his bilateral upper extremities. The updated neck examination should have included a separate examination to determine if the Veteran's headaches and upper extremity neurologic symptoms are secondary to his service-connected neck disability. The AOJ should have then considered whether higher ratings were warranted for the neck disability, to include consideration of whether it is appropriate to assign separate ratings for any headache or neurologic disabilities secondary to or associated with the service-connected neck disability.

The AOJ obtained a VA cervical spine examination in September 2016 that addressed the neurologic symptoms of the Veteran's bilateral upper extremities. However, the examination did not address the Veteran's headaches. Accordingly, remand is warranted to obtain a VA examination for the Veteran's neck disability that addresses his daily headaches.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected neck disability, to include his daily headaches.

The examiner must review the claims file. All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected neck disability. The examiner should conduct range of motion testing and render specific findings as to whether, during the neck examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected neck disability. If pain on motion is observed, the examiner should indicate the point at which pain begins. To the extent possible, the examiner should indicate whether the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

Also, the examiner should discuss the extent of any functional limitation or impairment in daily activities, including work and physical activity, due to the service-connected neck disability.

The examiner must also address whether the Veteran's headaches are secondary to his service-connected neck disability. See May 2013 Cervical Spine Impairment Questionnaire. If so, the examiner should render findings as to the nature, frequency and severity of the Veteran's headaches. The examiner should specifically indicate whether the Veteran suffers prostrating attacks, and if so, the frequency, severity, and duration of any such attacks.

2. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


